DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 6/2/2021 is acknowledged.
Applicant amended claim 1.

Allowable Subject Matter
Claims 1-10, and 17-26 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses a conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4); an insulating trench (7-1 and portions of 23 contacting 20 in Fig. 4; Col. 20, Lines 3-4; and Col. 11, Lines 30-31); and a plurality of first conduction regions 30 (Fig. 4, Col. 6, Lines 7-8) but fails to disclose a conductive layer having a comb shape with a first portion extending along the first direction on the insulating trench and a plurality of second portions extending between adjacent4Application No. 16/375,571Reply to Restriction Requirement Dated September 16, 2020 ones of the first conduction regions along a second direction that is transverse to the first direction. Additionally, the prior art does not teach or suggest an integrated circuit, comprising: a conductive layer having a comb shape with a first portion extending along the first direction on the insulating trench and a plurality of second portions extending between adjacent4Application No. 16/375,571Reply to Restriction Requirement Dated September 16, 2020 ones of the first conduction regions along a second direction that is transverse to the first direction in combination with other elements of claim 1.
In addition, claim 17 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses a plurality of second portions3Application No. 16/375,571 (20 and 19-1 to 19-4 in Fig. 4) of the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) and a plurality of second conduction regions 13 (Fig. 4, Col. 5, Line 61) having the first dopant type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”) but fails to disclose each of the plurality of second portions of the conductive layer extending between adjacent ones of the second conduction regions. Additionally, the prior art does not teach or suggest a device, comprising: each of the plurality of second portions of the conductive layer extending between adjacent 
Furthermore, claim 21 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses a plurality of second portions3Application No. 16/375,571 (20 and 19-1 to 19-4 in Fig. 4) of the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) and a plurality of first conduction regions 13 (Fig. 4, Col. 5, Line 61) having a first conductivity type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”) but fails to disclose a conductive layer having a comb shape with a first portion extending along the first direction on the insulating trench and a plurality of second portions extending between adjacent4Application No. 16/375,571Reply to Restriction Requirement Dated September 16, 2020 ones of the first conduction regions along a second direction that is transverse to the first direction. Additionally, the prior art does not teach or suggest a device, comprising: a conductive layer having a comb shape with a first portion extending along the first direction on the insulating trench and a plurality of second portions extending between adjacent4Application No. 16/375,571Reply to Restriction Requirement Dated September 16, 2020 ones of the first conduction regions along a second direction that is transverse to the first direction in combination with other elements of claim 21.

A closest prior art, Wang (US 7847374 B1), discloses an integrated circuit, comprising: a row of bipolar transistors (4-1 to 4-4 in Fig. 4, Col. 5, Lines 21-22), including: a plurality of first conduction regions 30 (Fig. 4, Col. 6, Lines 7-8); a second conduction region 11 (Fig. 4, Col. 5, Line 60); a common base 9 (Fig. 4, Col. 5, Line 22) between the first conduction regions 30 (Fig. 4) and the second conduction region 11 (Fig. 4); an insulating trench (7-1 and portions of 23 contacting 20 in Fig. 4; Col. 20, Lines 3-4; and Col. 11, Lines 30-31) in contact with each bipolar transistor of the row of bipolar transistors; a conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) on the insulating trench (7-1 and portions of 23 contacting 20 in Fig. 4) and on the common base 9 (Fig. 4) between the first conduction regions 30 (Fig. 4); and a spacer layer (portions of 23 contacting 24 in Fig. 4, Col. 5, Lines 50-51) between (see Fig. 4, wherein the portions of 23 contacting 24 are diagonally between 20 and 30) the conductive layer (20, 19-1 to 
In addition, a closest prior art, Wang (US 7847374 B1), discloses a device, comprising: a first row of transistors (4-1 to 4-4 in Fig. 4, Col. 5, Lines 21-22) arranged along a first direction (horizontal direction in Fig. 4), the first row of transistors including: a first conduction region 11 (Fig. 4, Col. 5, Line 60) having a first dopant type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”); a common base 9 (Fig. 4, Col. 5, Line 22) on the first conduction region, the common base having a second dopant type (see Col. 5, Lines 62-64, wherein “a second type of conductivity (for example, n-type)”) opposite the first dopant type; a plurality of second conduction regions 13 (Fig. 4, Col. 5, Line 61) on the common base, the plurality of second conduction regions having the first dopant type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”), each of the transistors (4-1 to 4-4 in Fig. 4) of the first row including a respective second conduction region 13 (Fig. 4); and a first insulating trench (7-1 in Fig. 4, Col. 20, Lines 3-4) extending along the first direction (horizontal direction in Fig. 4) and in contact with each transistor (4-1 to 4-4 in Fig. 4) of the first row of transistors; a conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) on the first insulating trench (7-1 in Fig. 4) and the common base 9 (Fig. 4), the conductive layer having a first portion (116-1 to 116-4 in Fig. 4) extending along the first direction and a plurality of second portions3Application No. 16/375,571 (20 and 19-1 to 19-4 in Fig. 4) Reply to Restriction Requirement Dated September 16, 2020extending from the first portion along a second direction (vertical direction in Fig. 4) that is transverse to the first direction (horizontal direction in Fig. 4); and a spacer layer 23 (Fig. 4, Col. 5, Lines 50-51) between (see Fig. 4, wherein 23 is diagonally 
Furthermore, a closest prior art, Wang (US 7847374 B1), discloses a device, comprising: a plurality of bipolar transistors (4-1 to 4-4 in Fig. 4, Col. 5, Lines 21-22) arranged along a first direction (horizontal direction in Fig. 4), the plurality of bipolar transistors including: a plurality of first conduction regions 13 (Fig. 4, Col. 5, Line 61) having a first conductivity type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”); a second conduction region 11 (Fig. 4, Col. 5, Line 60) having the first conductivity type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”); a common base 9 (Fig. 4, Col. 5, Line 22) between the first conduction regions 13 (Fig. 4) and the second conduction region 11 (Fig. 4), the common base 9 (Fig. 4) having a second conductivity type (see Col. 5, Lines 62-64, wherein “a second type of conductivity (for example, n-type)”) that is different from the first conductivity type, the second conduction region 11 (Fig. 4) and the common base 9 (Fig. 4) extending continuously under each of the first conduction regions 13 (Fig. 4); an insulating trench (7-1 in Fig. 4, Col. 20, Lines 3-4) in contact with each of the plurality of bipolar transistors (4-1 to 4-4 in Fig. 4); a conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) with a first portion (116-1 to 116-4 in Fig. 4) extending along the first direction (horizontal direction in Fig. 4) on the insulating trench (7-1 in Fig. 4) and a plurality of second portions (20 and 19-1 to 19-4 in Fig. 4) along a second direction (vertical direction in Fig. 4) that is transverse to the first direction; and a spacer layer 23 (Fig. 4, Col. 5, Lines 50-51) between the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) and the first conduction regions 13 (Fig. 4) but fails to teach a conductive layer having a comb shape with a first portion extending along the first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813